Case 2:20-cv-00154-JDL Document 22 Filed 05/18/21 Page 1 of 2         PageID #: 910




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE


REBECCA B.,                      )
                                 )
    Plaintiff,                   )
                                 )
                v.               ) 2:20-cv-00154-JDL
                                 )
ANDREW M. SAUL,                  )
Commissioner of Social Security, )
                                 )
    Defendant.                   )

      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

      Rebecca B. seeks judicial review of the Social Security Administration

Commissioner’s final decision determining that she is not disabled and denying her

application for disability insurance benefits (ECF No. 1). Pursuant to 28 U.S.C.A.

§ 636(b)(3) (West 2021) and D. Me. Local R. 16.3(a)(2), United States Magistrate

Judge John H. Rich III held a hearing on the Plaintiff’s Statement of Errors (ECF No.

13) on March 8, 2021. The Magistrate Judge filed his Recommended Decision with

the Court on April 21, 2021 (ECF No. 21), recommending that the Court vacate the

Commissioner’s decision. The time within which to file objections has expired, and

no objections have been filed. The Magistrate Judge notified the parties that failure

to object would waive their right to de novo review and appeal.

      Having reviewed and considered the Magistrate Judge’s Recommended

Decision, I concur with the Magistrate Judge’s conclusions as set forth in his

Recommended Decision. It is therefore ORDERED that the Recommended Decision

(ECF No. 21) of the Magistrate Judge is hereby ACCEPTED. The Commissioner’s
Case 2:20-cv-00154-JDL Document 22 Filed 05/18/21 Page 2 of 2       PageID #: 911




decision is VACATED, and the matter is REMANDED to the Commissioner

pursuant to sentence four of 42 U.S.C.A. § 405(g) for further administrative action

consistent with this Order.



      SO ORDERED.

      Dated this 18th day of May, 2021.


                                                    /s/ JON D. LEVY
                                               CHIEF U.S. DISTRICT JUDGE




                                        2
